DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jake Ferderer on 2/24/2022.
Claims 1, 2, 3, 10, 11, 12, 17, 20, 22, 23, 24, 25, 26, 27, 28, 29, 35, 36, 41, 44, 46, and 47 have been amended as follows:
Claim
1. An anti-roll bar link for a vehicle suspension, the anti-roll bar link comprising: an elongate body having a proximal end portion and an inner chamber extending to the proximal end portion; a shaft configured to be received within the inner chamber and axially translate with respect to the elongate body; a piston coupled to an end of the shaft such that axial translation of the shaft causes the piston to travel along the inner chamber; and a locking protrusion extending from the end of the shaft and away from the piston toward the proximal end portion of the elongate body, the locking protrusion having a proximal tip and a locking aperture extending transversely through the proximal tip, wherein the locking aperture is positioned to receive a locking pin and lock the axial position of the shaft with respect to the elongate body.  

2. The anti-roll bar link of claim 1, further comprising a cap coupled to the proximal end portion of the elongate body, the cap having a locking cavity configured to at least partially receive the proximal tip of the locking protrusion therein, wherein the cap has an aperture extending radially from the locking cavity to an external surface.  

3. The anti-roll bar link of claim 2, wherein the aperture of the cap is configured to axially align with the locking aperture of the locking protrusion when the anti-roll bar link is in a parked position, and wherein the locking pin is inserted through the aperture of the cap and the locking aperture to lock the axial position of the shaft with respect to the elongate body to place the anti-roll bar link in a locked state.  

10. An anti-roll bar link for a vehicle suspension, the anti-roll bar link comprising: an elongate body having an inner chamber extending axially along the elongate body and an enlarged chamber positioned near a proximal end portion of the elongate body, the enlarged chamber having a sloped surface; a shaft configured to be received within the inner chamber and axially translate with respect to the elongate body; 135618-8002.USO1/151814630.1-22-Attorney Docket No. 135618-8002.US01 a retainer guide coupled to an end of the shaft and having a ball aperture; and a locking ball radially movable in the ball aperture with respect to the retainer guide, wherein the locking ball is configured to selectively engage with the sloped surface of the enlarged chamber in a parked position of the anti-roll bar link to lock the axial position of the shaft with respect to the elongate body.  

11. The anti-roll bar link of claim 10, further comprising a locking pin having a locking surface, wherein the locking pin is selectively extendable from the proximal end portion to a position where the locking surface retains the locking ball against the sloped surface of the enlarged chamber to place the anti-roll bar link in a locked state in which the axial position of the shaft is locked with respect to the elongate body.  

12. The anti-roll bar link of claim 11, further comprising a cap coupled to and extending from the proximal end portion of the elongate body, the cap having the enlarged cavity therein, wherein the cap 

17. The anti-roll bar link of claim 12, further comprising a selector cap rotatably associated with a proximal end portion of the cap and configured such that rotation of the selector cap causes transition the anti- roll bar link between the locked state and an unlocked state in which the shaft is permitted to translate axially with respect to the elongate body.  

20. The anti-roll bar link of claim 11, wherein a slope of the sloped surface with respect to a central axis of the shaft and a slope of the locking surface of the locking pin with respect to the central axis converges at a point directionally toward a distal end of the elongate body from the locking pin.  

22. The anti-roll bar link of claim 21, wherein the parking surface is configured to abut the locking ball when the locking pin is in the position in the locked state as the shaft is axially translated toward the proximal end, and wherein the locking pin is configured to retract as the shaft reaches the parked position to permit radial movement of the locking ball in the ball aperture to engage with the sloped surface and lock the axial position of the shaft with respect to the elongate body.  

23. The anti-roll bar link of claim 22, further comprising a spring configured to bias the locking pin toward a distal end of the elongate body such that radial movement of the ball into the enlarged 135618-8002.USO1/151814630.1-24-Attorney Docket No. 135618-8002.US01 chamber causes the locking pin to translate toward the distal end and engage the locking surface with the locking ball.  

elongate body; a shaft assembly configured to be received within the inner chamber and to axially translate with respect to the elongate body, the shaft assembly configured to slidably contact the elongate body such that a distal portion of the inner chamber contains pressurized fluid; and a cap assembly coupled to a proximal end of the elongate body, the cap assembly having a locked configuration for fixedly holding the shaft assembly and unlocked configuration for allowing the shaft assembly to travel along the inner chamber such that the pressurized fluid provides dampening, wherein the cap assembly is spaced apart from an anti-roll bar mount region of the elongate body such that the cap assembly is manually accessible and reconfigurable between the locked configuration and the unlocked configuration when installed.  

25. The anti-roll bar link of claim 24, wherein the shaft assembly includes a retainer guide and a locking ball, wherein the locking ball is configured to selectively engage with the cap assembly to lock an axial position of the shaft with respect to the elongate body.  
26. The anti-roll bar link of claim 24, further comprising a cap coupled to the proximal end portion of the elongate body, the cap assembly having  a locking protrusion extending from an end of the shaft assembly and having a proximal tip, the locking protrusion having a locking aperture extending transversely through the proximal tip, wherein the locking aperture is positioned to receive a locking pin to thereby lock the axial position of the shaft assembly with respect to the elongate body, wherein the cap assembly has a locking cavity configured to at least partially receive the proximal tip of the locking protrusion therein, and wherein the cap assembly has an aperture extending radially from the locking cavity to an external surface.
assembly is configured to axially align with the locking aperture of the locking protrusion when the anti-roll bar link is in a parked position, and wherein the locking pin is inserted through the aperture of the cap assembly and the locking aperture to thereby lock the axial position of the shaft with respect to the elongate body to place the anti-roll bar link in a locked state.
28. The anti-roll bar link of claim 27, wherein the aperture of the cap assembly extends bidirectionally from the locking cavity through the cap assembly such that the locking pin can be inserted entirely through the cap assembly in the locked state.
29. The anti-roll bar link of claim 28, further comprising a clip associated with the locking pin and configured to interface with one of the ends of the locking pin to retain the locking pin within the aperture of the cap assembly.
35. The anti-roll bar link of claim 34, further comprising a locking pin having a locking surface, wherein the locking pin is selectively extendable from the proximal end portion to a position 135618-8002.USO1/151814630.1-26-Attorney Docket No. 135618-8002.US01 where the locking surface retains the locking ball against the sloped surface of the enlarged chamber to place the anti-roll bar link in a locked state in which the axial position of the shaft is locked with respect to the elongate body.  

36. The anti-roll bar link of claim 35, further comprising a cap coupled to and extending from the proximal end portion of the elongate body, the cap having the enlarged cavity therein, wherein the cap is configured to axially receive a pin retractor that is rotatable and translatable with respect to the cap, and wherein the locking pin is slidingly associated with the pin retractor.  

a proximal end portion of the cap and configured such that rotation of the selector cap causes transition the anti- roll bar link between the locked state and an unlocked state in which the shaft is permitted to translate axially with respect to the elongate body.  

44. The anti-roll bar link of claim 34, wherein a slope of the sloped surface with respect to a central axis of the shaft and a slope of the locking surface of the locking pin with respect to the central axis converges at a point directionally toward a distal end of the elongate body from the locking pin.  

45. The anti-roll bar link of claim 34, wherein the locking pin further comprises a parking surface positioned adjacent to the locking surface.  

46. The anti-roll bar link of claim 45, wherein the parking surface is configured to abut the locking ball when the locking pin is in the position in the locked state as the shaft is axially translated toward the proximal end, and wherein the locking pin is configured to retract as the shaft reaches a parked position to permit radial movement of the locking ball in the ball aperture to engage with the sloped surface and lock the axial position of the shaft with respect to the elongate body.  

47. The anti-roll bar link of claim 46, further comprising a spring configured to bias the locking pin toward a distal end of the elongate body such that radial movement of the ball into the enlarged chamber causes the locking pin to translate toward the distal end and engage the locking surface with the locking ball.


Allowable Subject Matter
Claims 1-47 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art and combination thereof fails to disclose the limitations of the claimed invention. 
	In regards to claim 1, prior art fails to teach limitations of a shaft configured to axially translate with respect to the body, a piston such that axial translation of the shaft causes the piston to travel along the inner chamber, a locking protrusion extending from the end of the shaft, the locking protrusion having a locking aperture extending transversely through the proximal tip, wherein the locking aperture is positioned to receive a locking pin and lock an axial position of the shaft with respect to the body. 
	In regards to claim 10, the prior art fails to teach limitations of a shaft configured to axially translate with respect to the body, a retainer guide coupled to an end of the shaft, a locking ball radially movable in the ball aperture with respect to the retainer guide, wherein the locking ball is configured to selectively engage with the sloped surface of the enlarged chamber in a parked position of the antiroll bar link to lock an axial position of the shaft with respect to the body. 
	And in regards to 24, the prior art fails to teach limitations of a shaft assembly configured to axially translate with respect to the body, the shaft assembly configured to slidably contact the elongate body such that a distal portion of the inner chamber contains pressurized fluid, and a cap assembly coupled to a proximal end of the elongate body, the cap assembly having a locked configuration for fixedly holding the shaft assembly and unlocked configuration for allowing the shaft assembly to travel along the inner chamber such that the pressurized fluid provides dampening, wherein the cap assembly is spaced apart from an anti-roll bar mount region of the elongate body such that the cap assembly is manually accessible and reconfigurable between the locked configuration and the unlocked configuration when installed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach antiroll bar link for vehicle suspensions of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        




/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616